Wri&ht, C. J.
Upon one ground, at least, we feel quite clear that this decree must be affirmed.
It will be observed that the allegations of the bill, that Michael Howard conveyed the land to Ibbotson, and that Ibbotson made a mortgage to Howard, which was accepted and recorded by him, are each distinctly and definitely denied by the- answers. These answers, it is true, are not sworn to ; but the execution of the deed and mortgage, and their delivery, are affirmed by complainants. These affirmations are denied, and the burthen of proof rests with the party affirming. The title is found in Michael Howard, and from him it passes to William, and there it must remain, as against complainant, unless a previous conveyance was made to Ibbotson, of which William had either actual or constructive notice. There is no proof, or pretense of proof, -direct, that Ibbotson ever received a deed from Howard. The complainant’s case rests alone upon the mortgage found upon the record, and what he claims are the legal, legitimate, and proper presumptions and consequences resulting therefrom.
Michael Howard, as well as William, deny, as we have seen, all knowledge of any such mortgage. It is not shown *59that the mortgagee ever received the mortgage or the notes —that he was present at the time of its execution — that he afterwards assented to it — that it was delivered to another person for him — that he requested the mortgagee to execute it — nor, in a word, that he ever claimed or expected any advantage therefrom. We say none of these things are shown. By this, we mean, there is no direct proof of them, nor any circumstances from which they may be inferred ; unless the single fact that the mortgage was found upon the record,” raises the presumption of its delivery and acceptance, and that against the positive and unqualified denial of respondents.
It seems to us that it would be a very novel and unsafe doctrine, to hold that the finding of this mortgage on the record, was presumptive evidence of a prior conveyance by the mortgagee to the mortgagor; or that the mortgagor had a title which the mortgagee, or those claiming under him, would be estopped from denying. The case stands quite different from what it would, if the acceptance of the mortgage was shown, or if it appeared that the mortgagee presented the same for record, or if it was found in his possession or under his control, as alleged in the bill. Under such circumstances, as between the parties to it, a presumption might arise of title in the mortgagor. A mortgage can be executed, however, without the presence of the mortgagee. If properly acknowledged or proved, it may be handed to the officer for recording by any person — the mortgagor, or a third person, as well as the mortgagee. If the mortgagee should subsequently assent to, and adopt the mortgage, such adoption as between the parties to it, might relate back to the time of its execution, though there was no evidence as to who presented it for record; and even though the mortgagor, or some third person, had presented it, without the knowledge of the mortgagee. In this case, however, there is no such adoption or assent; but, as far as the record shows, the mortgagee has uniformly disclaimed all. knowledge of such an .instrument, and all rights or *60claim of advantage under it. Under such circumstances, we do not believe that the record of the mortgage is prima facie evidence of its delivery, even if it would be in any case. Acceptance by the mortgagee was necessary to constitute a delivery ; and if there was no delivery, there was no mortgage. By this, we do not mean that there should have been an actual manual delivery of the instrument by the mortgagor to the mortgagee ; but there must havebeen that which, in legal contemplation, would be equivalent to it. Thus, as we have seen, it might have been executed and recorded in the absence, and without the knowledge of the grantee, and yet his subsequent assent might operate to make the delivery effectual from the time of the execution. So, if in good faith, and at the instance of the grantee, the grantor should execute the deed, and hand it to a third person, or the recording officer, for the grantee, the delivery might be complete. And cases are not wanting to show, that there may be instances where the instrument would operate as a deed, though it was not parted with by the person executing it. Garnons v. Knight, 5 Barn. & Cresw., 671; note to Maynard v. Maynard, 10 Mass., 458. In all these instances, however, it is to be observed that it is pre-supposed that the manner of delivery was shown by competent and sufficient testimony; and that there was eith er an actual delivery, or the existence of those circumstances which amounted in law to the same thing. . So, there may be somethings which would b % prima facie evidence of a delivery, as, for instance, the possession and production of it by the grantee ; while, on the other hand, its being found in the hands of the grantor, raises a presumption against any deliveiy. Hatch v. Hoskins, 5 Shepl., 39. No such presumption arises, however, from the fact that it is found recorded, where the grantee has done no act recognizing its existence or’validity, but where, on the contrary, he expresses his dissent and disapproval.
It is true that our law makes a duly authenticated copy of such an instrument competent evidence, whenever, by *61the proper proof, the absence of the original is accounted for. Code, section 1228. This was intended, however, to give a rule for the manner of proving such instruments, in the absence of the original, and was not designed to give it any greater effect than the original itself would have. The delivery of the instrument stands as an independent fact; and, under the circumstances of this case, no light is thrown upon it by the production of the authenticated copy.
It is also true, that as a general rule, a party is presumed to assent to a grant which is plainly beneficial to him. But, in the first place, it is not perceived that the rule has any application in this case, for, as suggested by appellees, it is not easy to comprehend how this mortgage could have this beneficial effect. But, in the next place, the rule has more particular reference to that class of eases, where the grant was, at the time of its execution, beneficial, and where there has been a subsequent assent by the party benefited. Not so, where, to say the least of it, the benefit is doubtful, and where the grantee disclaims all right or benefit under the instrument.
Entertaining this view of the case, it is manifestly immaterial to inquire how far, under other circumstances, William Howard would be estopped from denying the title of complainant. The doctrine of estoppels, in our opinion, has no place in the case. Neither need we determine what would be the effect of the mortgage, even if its delivery was shown, in the absence of all proof of any deed or.conveyance from-Michael Howard to Ibbotson. Nor is it necessary to ascertain whether any possible presumption of the acceptance of the mortgage by the grantor, resulting from its being found upon record, is not conclusively rebutted by the other circumstances of the ease. All these, and other questions, we omit to notice, as the above views, in our opinion, render such examination unnecessary.
Decree affirmed.